DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 3/11/2021.  

 ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 1/12/2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

DEFICIENCIES IN THE SPECIFICATION
	Specification 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

REJECTIONS NOT BASED ON PRIOR ART
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-9, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jia et al (US 2015/0178213).
	Regarding Claim 1, Jia teaches a storage system, comprising: 
	a plurality of storage nodes that communicate via a network (see nodes 101 and 102 of Fig. 1, Paragraph 0019, and though only two are shown, there may be any number of nodes, Paragraph 0024), 
(see controllers of Fig. 3 and Fig. 4, wherein each “Unit” corresponds to a controller), 
	wherein a first controller of the controllers (corresponding to the “Request Sending Unit” 301 of Fig. 3, “configured to send a data access request from a first storage node to a second storage node,” Paragraph 0038, corresponding to step S201 of Fig. 2) specifies at least two controllers that allocate a cache sub-area where write data is stored (when the controller sends a request to a node, cache allocating unit 402 of Fig. 4 of the receiving node will allocate a cache-sub area at step S212 of Fig. 2, and further the cache allocating unit of the sending node will allocate a cache sub-area at step S213 of Fig. 2, Paragraphs 0027-0028 further note the access may be a write access, Paragraph 0039) based on a controller that receives the write data from a host (request receiving unit 401 of Fig. 4, Paragraph 0043) and the first controller that processes the write data (Request Sending Unit 301 of Fig. 3, which processes write data by sending “a data access request from a first storage node to a second storage node,” Paragraph 0038),
	wherein the cache sub-area is allocated in the specified controllers at least (steps S212 and S213 of Fig. 2, Paragraphs 0027-0029, and the cache may be considered part of the “Cache Allocating Unit” of each node). 
	wherein first controller further specifies the two controllers based on whether respective storage nodes to which each of the two controllers belongs is connected to a storage device that stores the write data (all nodes are connected to caches, corresponding to the claimed storage devices, shown on Fig. 1, which stores write data at steps S213 and S202 of Fig. 2, and if a node were note connected to a cache/storage device, the controller could not perform the steps of Fig. 2), 
	wherein the storage devices connected to each node are different storage devices (all nodes are connected to their own disks, such as a RAID, Paragraph 0019).

Regarding Claim 3, the cited prior art teaches the storage system according to claim 1, wherein the controller that receives the write data from the host (request receiving unit 401) and the first controller that processes the write data (request sending unit 301 of Fig. 3) are different controllers, and the first controller specifies the controller that receives the write data from the host (by sending the command at step S201 of Fig. 2) and the controller that processes the write data (at step 203 of Fig. 2 in response to the command at s201 of Fig. 2) as controllers that allocate the cache sub-area (step S212 and S213 of Fig. 2). 
	Regarding Claim 4, the cited prior art teaches the storage system according to claim 3, wherein in the specified two controllers, a controller connected to the storage device that stores the write data stores the write data stored in the cache sub-area into the storage device (Paragraphs 0026-0027). 
	Regarding Claim 6, the cited prior art teaches the storage system according to claim 1, wherein the controller that receives the write data from the host (request sending unit 301 of Fig. 3) and the first controller that processes the write data (data access unit 303 of Fig. 3) are the same controller (controller 303 of Fig. 3), the at least one controller specifies the same controller and another controller as controllers that allocate the cache sub-area (controller 300 of Fig. 3 and controller 400 of Fig. 4 allocate a cache sub-area at steps S213 of Fig. 2 and step S201 of Fig. 2), and at least one of the specified two controllers is connected to the storage device (they are connected as shown in Fig. 1). 
	Regarding Claim 7, the cited prior art teaches the storage system according to claim 1, wherein the controller that receives the write data from the host and another controller connected to the storage device that stores the write data are specified as controllers that allocate the cache sub-area (controller 300 of Fig. 3 and controller 400 of Fig. 4 allocate a cache sub-area at steps S213 of Fig. 2 and step S201 of Fig. 2). 
	Regarding Claim 8, the cited prior art teaches the storage system according to claim 1, wherein the first controller specifies the controller that receives the write data from the host 
	Regarding Claim 9, the cited prior art teaches the storage system according to claim 1, wherein the storage device is a storage medium provided in the storage node, or a remote storage system (Fig. 1 and Fig. 5). 
	Claim 11 is the method corresponding to the storage system of claim 1, and is rejected under similar rationale.


	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Dykes et al (US 2002/0101677).
	Regarding Claim 5, the cited prior art teaches the storage system according to claim 4, but does not explicitly teach wherein when none of the specified two controllers is connected to the storage device, any one of the two controllers transfers the write data to a buffer area of another controller connected to the storage device, and the another controller stores the write data stored in the buffer area into the storage device. 

	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the buffer of Dykes in the cited prior art so that data is not lost if a certain controller is not connected.

ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS

Specification Objections
	The title remains objected to for not being descriptive as noted above.

Claim Objections
	Applicant's arguments/amendments with respect to the claim objections of claims 1 and 11 have been considered and have overcome the Examiner’s prior objections and thus are 
withdrawn.

Rejections - USC 112
	Applicant's arguments/amendments with respect to claims 1-11 have been considered and have overcome the Examiner’s prior rejections and thus are withdrawn.

 ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant’s argument that the cited prior art fails to teach the claims as amended has been considered but is not persuasive.  An explanation of how Jia teaches “wherein the cache 

CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1 and 3-11 have been rejected in the application.  Claim 10 would be allowable if incorporated into the independent claim including any intervening claims, and if made to overcome the rejection under 35 U.S.C. 112 set forth above.
      DIRECTION OF FUTURE CORRESPONDENCES 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135